Case 1:18-cv-03367-RLY-MPB Document 1 Filed 11/01/18 Page 1 of 8 PageID #: 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                               Plaintiff,             )
                                                      )
               v.                                     )      Cause No. 1:18-cv-3367
                                                      )
$56,380.00 UNITED STATES CURRENCY,                    )
                                                      )
                               Defendant.             )

                          COMPLAINT OF FORFEITURE IN REM

       The United States of America, by counsel, Josh J. Minkler, United States Attorney for the

Southern District of Indiana, and Eric P. Babbs, Special Assistant United States Attorney, alleges

as follows:

                                  NATURE OF THE ACTION

       1.      This is a civil action seeking forfeiture of property pursuant to 21 U.S.C.

§ 881(a)(6) because the Defendant Currency constitutes proceeds of, or is property used to

facilitate, a violation of the Controlled Substances Act.

                          PARTIES, JURISDICTION, AND VENUE

       2.      The defendant property is Fifty-Six Thousand Three Hundred Eighty Dollars in

United States Currency (“$56,380.00” or “Defendant Currency”) seized by the United States

Postal Inspection Service (“USPIS”) on May 17, 2018.

       3.      The Defendant Currency was seized at a United States Post Office in

Indianapolis, Indiana, and is now in the custody of the USPIS.    The Defendant Currency has

been assigned Asset Identification Number 18-USP-001594.

       4.      This Court has subject matter jurisdiction under 28 U.S.C. § 1345 (district courts



                                                 1
Case 1:18-cv-03367-RLY-MPB Document 1 Filed 11/01/18 Page 2 of 8 PageID #: 2



have original jurisdiction of all civil actions commenced by the United States) and § 1355

(district courts have original jurisdiction of any action for forfeiture, and action can be brought in

a district in which any of the acts giving rise to the forfeiture occurred).

       5.      This Court has in rem jurisdiction over the defendant property under 28 U.S.C.

§ 1355(b) (forfeiture action can be brought in a district in which any of the acts giving rise to the

forfeiture occurred), and Rule G(3)(b)(i) of the Supplemental Rules for Admiralty and Maritime

Claims and Asset Forfeiture Actions (clerk must issue a warrant to arrest property in the

government’s possession).

       6.      This Court is the appropriate venue pursuant to 28 U.S.C. § 1395(a) and (b) in

that the forfeiture accrued in the Southern District of Indiana, and the defendant property is now,

and during the pendency of this action will be, found within the Southern District of Indiana.

                                               FACTS

       7.      On May 15, 2018, a brown cardboard box (the “suspect parcel”) measuring

approximately 8” x 8” x 8” and weighing approximately 5 pounds, 5 ounces was postmarked

Priority Mail Express at the Indianapolis, Indiana 46219 post office. The suspect parcel was

paid for with $67.65 in postage. The sender did not check the box requiring a signature for

delivery. All address labels were handwritten. The parcel, with tracking number

EE121697735US, was addressed to Sovaj Logistics, 25740 Buffalo Cir., Menifee, CA 92584,

with a return address of Chin Chek Promotions, 4165 Millersville Rd., Indianapolis, IN 46205.

       8.      A United States Postal Inspector conducted a routine inspection of outbound

parcels at the High School Road Express Mail Annex in Indianapolis. The Postal Inspector

noticed that the suspect parcel’s weight of five pounds, five ounces was heavier than the typical

weight of parcels sent by Priority Mail Express, which average less than two pounds.



                                                   2
Case 1:18-cv-03367-RLY-MPB Document 1 Filed 11/01/18 Page 3 of 8 PageID #: 3



          9.    The Postal Inspector also noticed that the zip code of mailing differed from the

zip code of the return address, handwritten as Chin Chek Promotions, 4165 Millersville Rd.,

Indianapolis, IN 46205.    The Postal Inspector also noticed that the delivery address for the

suspect parcel was a zip code in California.   In the Postal Inspector’s experience, California is a

common destination state for proceeds of controlled substances.      Narcotics or other contraband

traffickers will often handwrite an address label instead of using a preprinted label, as is

customary with most legitimate businesses using the United States Mail.

          10.   Through a database query, the Postal Inspector learned that the suspect parcel’s

return address was an existing address, but the business name Chin Chek Promotions was not

associated with that address. Also through such a query, the Postal Inspector learned that the

suspect parcel’s delivery address of 25740 Buffalo Cir., Menifee, CA 92584, was an existing,

deliverable address, but the business name Sovaj Logistics was not associated with the delivery

address. According to the post office that delivers to zip code 92584, the last names of Brogan

and Richardson are known to receive mail there. In the Postal Inspector’s training and

experience, it is common for drug traffickers to seek to evade detection by using names not

associated with an address or fictitious business names and addresses.

          11.   After noticing these characteristics of the suspect parcel, the Postal Inspector met

with an Indianapolis Metropolitan Police Department officer who was a certified handler of a

drug detection canine. The drug detection canine had been trained to detect the odor of

marijuana, cocaine, heroin, methamphetamine, crack cocaine, and MDMA, and had been

certified in October 2017. After the suspect parcel was placed among other parcels, the drug

detection canine gave a positive alert for the odor of controlled substances from the suspect

parcel.



                                                  3
Case 1:18-cv-03367-RLY-MPB Document 1 Filed 11/01/18 Page 4 of 8 PageID #: 4



       12.     On May 17, 2018, the Postal Inspector appeared before a United States Magistrate

Judge for the Southern District of Indiana to seek a search warrant for the suspect parcel.

Search warrant 1:18-mj-0491 was issued authorizing the seizure and search of the suspect parcel

for controlled substances, proceeds from the sale of controlled substances, and other evidence of

violations of the Controlled Substances Act.

       13.     When the Postal Inspector opened the suspect parcel, it contained three clear

plastic bags with bundles of rubber-banded United States Currency.




       14.     There were no notes, receipts, or instructions in the suspect parcel. Postal

Inspectors know from training and experience that individuals who traffic in controlled

substances rarely include any type of instruction with the proceeds, whereas legitimate business


                                                 4
Case 1:18-cv-03367-RLY-MPB Document 1 Filed 11/01/18 Page 5 of 8 PageID #: 5



items or personal gifts usually contain notes, letters, receipts, cards, or coupons with the cash or

monetary instruments.

         15.     Narcotics traffickers are known to use low denomination currency to conduct

their business. Postal Inspectors have found, in most cases, narcotics payments to be primarily

distributed in twenty-dollar bills, consistent with the currency in the suspect parcel. The

Defendant Currency was in the following denominations:

 Denomination                      Quantity                          Amount

 $10                               18                                $180.00

 $20                               2060                              $41,200.00

 $50                               48                                $2,400.00

 $100                              126                               $12,600.00

 Total:                            2,252                             $56,380.00


         16.     The initial count of the seized currency was $56,400.00. When it was taken to a

bank for conversion to a cashier’s check, a counterfeit $20 bill was identified, changing the total

to $56,380.00.

         17.     According to Indiana Secretary of State records, a business with the name

Chinchek Promotions LLC had a principal office address of 7801 Gatewood Ln., Indianapolis,

IN 46219, and its registered agent was Dominic Brogan (“Brogan”) at that same address. A

business with the name Sovaj Logistics LLC was also incorporated in Indiana with a principal

office address of 7801 Gatewood Ln., Indianapolis, IN 46219, with Brogan as its registered

agent.

         18.     The United States Marshals Service (“USMS”) conducted an investigation into



                                                  5
Case 1:18-cv-03367-RLY-MPB Document 1 Filed 11/01/18 Page 6 of 8 PageID #: 6



whether Chinchek Promotions LLC or Sovaj Logistics LLC had reported paying wages for any

employees. No reported wages were found. The USMS and the USPIS also queried official

records to determine whether Brogan had any verifiable employment history. Brogan did not

have any reported wages in Indiana or other states.

                    ADMINISTRATIVE FORFEITURE PROCEEDINGS

       19.     The USPIS mailed timely notices of seizure to potential claimants. The USPIS

also published a public internet notice regarding the seizure of the Defendant Currency.

Thereafter, the USPIS received a signed response, determined to be a petition, from Angela

Carter. The USPIS also received a signed response, determined to be a claim, from Brogan sent

via Attorney Patrick Chavis IV.

       20.     Brogan’s claim stated that “[t]he cash was raised during the course of regular

business operations of Chin Chek Promotions and Maat Enterprises through generated revenue,

sponsorships and loans/investments from family and friends. These businesses operate for

continuing legitimate business purposes. The cash was required for the purchase of business

equipment at an auction in California ….”

       21.     No other claims or petitions were received for the Defendant Currency. After the

expiration of the time for filing claims administratively, the USPIS referred the matter to the

United States Attorney to initiate a judicial forfeiture action.

                        PERTINENT STATUTES AND REGULATIONS

       22.     Under 21 U.S.C. § 841(a)(1), it is unlawful for any person to manufacture,

distribute, or dispense – or possess with intent to manufacture, distribute, or dispense – a

controlled substance.

       23.     Under 21 U.S.C. § 881(a)(6), all moneys furnished or intended to be furnished by



                                                   6
Case 1:18-cv-03367-RLY-MPB Document 1 Filed 11/01/18 Page 7 of 8 PageID #: 7



any person in exchange for a controlled substance, all proceeds traceable to such an exchange,

and all moneys used or intended to be used to facilitate any violation of the Controlled

Substances Act, including 21 U.S.C. § 841(a)(1), shall be subject to forfeiture to the United

States and no property right shall exist in them.

                                     CLAIM FOR RELIEF

       24.     Based on the allegations above, the Defendant Currency is “moneys . . . furnished

or intended to be furnished by any person in exchange for a controlled substance,” and/or

“proceeds traceable to such an exchange,” and/or “moneys . . . used or intended to be used to

facilitate any violation of [the Controlled Substances Act, 21 U.S.C. §801 et seq.],” and is

therefore subject to forfeiture to the United States of America pursuant to 21 U.S.C. § 881(a)(6).

       WHEREFORE, the United States prays that the Clerk of the Court issue a warrant for

arrest of the Defendant Currency pursuant to Rule G(3)(b)(i) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions; that due notice be given to all

parties to appear and show cause why the forfeiture should not be decreed; that judgment be

entered declaring the defendant property forfeited to the United States for disposition

according to law; and that the United States be granted all other just and proper relief.

                                                        Respectfully submitted,

                                                        JOSH J. MINKLER
                                                        United States Attorney

                                              By:       s/Eric P. Babbs
                                                        Eric P. Babbs
                                                        Special Assistant United States Attorney
                                                        Office of the United States Attorney
                                                        10 W. Market St., Suite 2100
                                                        Indianapolis, Indiana 46204-3048
                                                        Telephone: (317) 226-6333
                                                        Fax: (317) 226-5027



                                                    7
Case 1:18-cv-03367-RLY-MPB Document 1 Filed 11/01/18 Page 8 of 8 PageID #: 8




                                     8
                 Case 1:18-cv-03367-RLY-MPB Document 1-1 Filed 11/01/18 Page 1 of 2 PageID #: 9
JS 44 (Rev. 12/12)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
United States of America                                                                                     $56,380.00 UNITED STATES CURRENCY


    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant                Marion
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
U.S. Attorney, Eric P. Babbs, SAUSA
10 W Market St., Suite 2100, Indianapolis, IN 46204 317-226-6333


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                             of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2        ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3        ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                    FORFEITURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY             ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’   375 False Claims Act
’   120 Marine                       ’   310 Airplane                  ’ 365 Personal Injury -             of Property 21 USC 881           ’ 423 Withdrawal                   ’   400 State Reapportionment
’   130 Miller Act                   ’   315 Airplane Product                Product Liability       ’ 690 Other                                  28 USC 157                   ’   410 Antitrust
’   140 Negotiable Instrument                 Liability                ’ 367 Health Care/                                                                                      ’   430 Banks and Banking
’   150 Recovery of Overpayment      ’   320 Assault, Libel &                Pharmaceutical                                                   PROPERTY RIGHTS                  ’   450 Commerce
        & Enforcement of Judgment             Slander                        Personal Injury                                                ’ 820 Copyrights                   ’   460 Deportation
’   151 Medicare Act                 ’   330 Federal Employers’              Product Liability                                              ’ 830 Patent                       ’   470 Racketeer Influenced and
’   152 Recovery of Defaulted                 Liability                ’ 368 Asbestos Personal                                              ’ 840 Trademark                            Corrupt Organizations
        Student Loans                ’   340 Marine                          Injury Product                                                                                    ’   480 Consumer Credit
        (Excludes Veterans)          ’   345 Marine Product                  Liability                             LABOR                        SOCIAL SECURITY                ’   490 Cable/Sat TV
’   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY            ’   710 Fair Labor Standards           ’   861 HIA (1395ff)               ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’   350 Motor Vehicle             ’ 370 Other Fraud                      Act                           ’   862 Black Lung (923)                   Exchange
’   160 Stockholders’ Suits          ’   355 Motor Vehicle             ’ 371 Truth in Lending        ’   720 Labor/Management               ’   863 DIWC/DIWW (405(g))         ’   890 Other Statutory Actions
’   190 Other Contract                       Product Liability         ’ 380 Other Personal                   Relations                     ’   864 SSID Title XVI             ’   891 Agricultural Acts
’   195 Contract Product Liability   ’   360 Other Personal                  Property Damage         ’   740 Railway Labor Act              ’   865 RSI (405(g))               ’   893 Environmental Matters
’   196 Franchise                            Injury                    ’ 385 Property Damage         ’   751 Family and Medical                                                ’   895 Freedom of Information
                                     ’   362 Personal Injury -               Product Liability                Leave Act                                                                Act
                                             Medical Malpractice                                     ’   790 Other Labor Litigation                                            ’   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’   791 Employee Retirement              FEDERAL TAX SUITS                ’   899 Administrative Procedure
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                       Income Security Act            ’ 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                         or Defendant)                       Agency Decision
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                               ’ 871 IRS—Third Party              ’   950 Constitutionality of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                               26 USC 7609                         State Statutes
’   245 Tort Product Liability               Accommodations           ’ 530 General
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from               ’ 6 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District                   Litigation
                                                                                                                                (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          Title 21, United States Code, Section 881
VI. CAUSE OF ACTION Brief description of cause:
                                          Forfeiture of funds that constitute proceeds of or property used to facilitate a controlled substance offense
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                  DEMAND $                                      CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                      JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                                DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
11/01/2018                                                              s/Eric P. Babbs
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                              MAG. JUDGE

                 Print                               Save As...                                                                                                                      Reset
              Case 1:18-cv-03367-RLY-MPB Document 1-1 Filed 11/01/18 Page 2 of 2 PageID #: 10
JS 44 Reverse (Rev. 12/12)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an "X" in one of the six boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407.
         When this box is checked, do not check (5) above.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
Case 1:18-cv-03367-RLY-MPB Document 1-2 Filed 11/01/18 Page 1 of 2 PageID #: 11



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                              )
                                                        )
                                Plaintiff,              )
                                                        )
                v.                                      )      Cause No. 1:18-cv-3367
                                                        )
 $56,380.00 UNITED STATES CURRENCY,                     )
                                                        )
                                Defendant.              )

                          WARRANT FOR ARREST OF PROPERTY

 TO:    ANY OFFICER OR EMPLOYEE OF THE UNITED STATES

        WHEREAS a Complaint for Forfeiture In Rem has been filed in this Court on the 1st day

 of November, 2018, by Josh J. Minkler, United States Attorney for the Southern District of

 Indiana, against fifty-six thousand three hundred and eighty dollars in United States Currency

 (“$56,380.00”); defendant herein, for reasons and causes set forth in the Complaint;

        YOU ARE HEREBY COMMANDED to take custody of and to deliver the defendant

 currency into the possession of the United States of America for the Southern District of Indiana,

 to be detained in the possession of the United States of its designee until further order of this

 Court, and you will make return thereon not later than ten (10) days after execution of process.

 Dated: _____________

                                                               _______________________
                                                               Laura A. Briggs, Clerk
                                                               United States District Court
                                                               Southern District of Indiana
Case 1:18-cv-03367-RLY-MPB Document 1-2 Filed 11/01/18 Page 2 of 2 PageID #: 12



              Arrest Warrant to be issued by the Clerk pursuant to
                 Rule G(3)(b)(i) of the Supplemental Rules for
           Admiralty or Maritime Claims and Asset Forfeiture Actions,
                  for property in custody of the United States.




                                       2
